Title: To Thomas Jefferson from James Monroe, 17 February 1821
From: Monroe, James
To: Jefferson, Thomas


Dear Sir
Washington
Feby 17. 1821.
I regret to have to reform you of the death of mr W. Burwell which took place on yesterday, after a long & distressing illness. all possible care was taken of him. He was a most virtuous man & estimable member of the H. of Reps.The treaty with Spain has been ratified by her govt, unconditionally, & the grants annulled in the instrament of ratification. It is before the Senate, on the question, whether it shall to accepted, the time stipulated for the ratification, having expird. It is presumd that little if any opposition will be made to it.There is also some hope that Missouri will be admitted into the Union, on a patriotic effort from the Senators & other members from Pennsyla. Hope is also entertaind that our commercial difference with France will be adjusted.very respectfully & sincerely your friendJames Monroe